            Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
VASHAWN VALENTINE,                                           :
                                    Plaintiff,               :
                                                                 OPINION AND ORDER
v.                                                           :
                                                             :
                                                                 19 CV 2526 (VB)
POLICE OFFICER NICHOLAS ZUZULO,                              :
                                    Defendant.               :
-------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Vashawn Valentine, proceeding pro se and in forma pauperis, brings this action

pursuant to 42 U.S.C. § 1983 and New York State law against defendant Police Officer Nicholas

Zuzulo for false arrest. 1

        Now pending is defendant’s motion to dismiss the Second Amended Complaint (“SAC”)

pursuant to Rule 12(b)(6). (Doc. #30).

        For the reasons set forth below, the motion is GRANTED. However, plaintiff is granted

leave to file a letter that will be construed together with the SAC as a third amended complaint,

as specified below.

        This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

                                               BACKGROUND

        For the purposes of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the SAC and draws all reasonable inferences in plaintiff’s favor, as

summarized below.




1
       Plaintiff initially asserted claims against the Commissioner of the Westchester County
Department of Corrections for violations of his right to due process, but he later voluntarily
dismissed those claims. (Doc. #28).

                                                         1
           Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 2 of 7




       Plaintiff alleges that on April 3, 2017, at approximately 2:00 a.m., his ex-girlfriend

complained to the police that he had burglarized her apartment. Plaintiff further alleges she

informed the police he was then-visiting a friend’s residence in New Rochelle. Plaintiff claims

he was visiting his friend’s residence after “being out of the area during the time he allegedly

burglarized [his ex-girlfriend’s] apartment.” (Doc. #20 (“SAC”) at ECF 6). 2

       Plaintiff alleges he was then arrested at his friend’s residence by defendant Zuzulo, a

New Rochelle police officer. According to plaintiff, defendant acted “solely on the complaint[,]

and no warrant was issued for” his arrest. (SAC at ECF 6). Plaintiff asserts he was nowhere

near the “crime scene” at the time of the burglary. (Id.). Furthermore, he claims defendant

neither witnessed nor had additional evidence linking plaintiff to the complained-of burglary.

       According to plaintiff, the prosecution mounted an “effort of coercive tactics” against his

ex-girlfriend while delaying trial. (SAC at ECF 4). Plaintiff claims his ex-girlfriend later

“provided a sign[ed] affidavit stating that the original complaint was [] in-fact gratuitously made

and entirely false,” and the related charges against him were dismissed. (SAC at ECF 4).

                                          DISCUSSION

I.     Standard of Review

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of a complaint

under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). 3 First, plaintiff’s legal conclusions and “[t]hreadbare recitals of the




2
        “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.
3
       Unless otherwise indicated, case quotations omit all internal citations, quotation marks,
footnotes, and alterations.

                                                  2
          Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 3 of 7




elements of a cause of action, supported by mere conclusory statements,” are not entitled to the

assumption of truth and thus are not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564

(2007). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

       The Court must liberally construe the submissions of pro se litigants and interpret them

“to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (per curiam) (collecting cases). “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

Nor may the Court “invent factual allegations” a plaintiff has not pleaded. Id.

       In addition, because plaintiff is proceeding pro se, the Court considers allegations made

for the first time in his opposition to the motion to dismiss. See Vlad-Berindan v. MTA N.Y.C.

Transit, 2014 WL 6982929, at *6 (S.D.N.Y. Dec. 10, 2014). 4




4
      Plaintiff will be provided copies of all unpublished opinions cited in this decision. See
Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                 3
            Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 4 of 7




       Furthermore, an affirmative defense may be raised in a pre-answer Rule 12(b)(6) motion

“if the defense appears on the face of the” pleadings. See Chen v. Major League Baseball

Props., Inc., 798 F.3d 72, 81 (2d Cir. 2015).

II.    False Arrest

       Defendant argues the SAC pleads facts establishing he had probable cause to arrest

plaintiff and therefore defendant is absolutely immune from plaintiff’s false arrest claims.

       The Court agrees.

       A.      Legal Standard

       Section 1983 claims for false arrest are analyzed under the law of the state where the

arrest occurs. Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir. 2006). To state a claim for false

arrest, a plaintiff must plead: “(1) the defendant intended to confine [the plaintiff], (2) the

plaintiff was conscious of the confinement, (3) the plaintiff did not consent to the confinement[,]

and (4) the confinement was not otherwise privileged.” Singer v. Fulton Cty. Sherriff, 63 F.3d

110, 118 (2d Cir. 1995).

       Under New York law, the existence of probable cause is an absolute defense to a false

arrest claim. See Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). An officer has probable

cause to arrest when he or she has “knowledge or reasonably trustworthy information of facts

and circumstances that are sufficient to warrant a person of reasonable caution in the belief that

the person to be arrested has committed or is committing a crime.” Id. Courts determine

whether probable cause existed by focusing on the facts available to the arresting officer at the

time of the arrest. See Jaegly v. Couch, 439 F.3d at 153. “It is well-established that a law

enforcement official has probable cause to arrest if he received his information from some




                                                  4
            Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 5 of 7




person, normally the putative victim or eyewitness, unless the circumstances raise doubt as to the

person's veracity.” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006).

       When an arrest is made without a judicial warrant, the existence of probable cause is an

affirmative defense for which the defendant bears the burden of proof. See Dickerson v.

Chertoff, 604 F.3d 732, 751 (2d Cir. 2010).

       B.      Application

       The SAC must be dismissed because, accepting plaintiff’s own allegations as true,

defendant had probable cause to arrest plaintiff for burglary. According to the SAC, at the time

defendant arrested plaintiff, defendant acted “solely” on a complaint filed by plaintiff’s ex-

girlfriend identifying plaintiff as having burglarized her apartment. (SAC at ECF 6). The SAC

alleges no facts or circumstances raising doubt as to the burglary complaint’s veracity or

reliability. Therefore, at the time of the arrest and based on the allegations in the SAC, defendant

had reasonably trustworthy information sufficient to warrant a person of reasonable caution in

the belief that plaintiff committed burglary. See Weyant v. Okst, 101 F.3d at 852.

       That plaintiff’s ex-girlfriend later affirmed her complaint was “gratuitously made and

entirely false” does not alter this analysis because the Court assesses probable cause at the time

the arrest was made, not based on information learned after the fact. See Jaegly v. Couch, 439

F.3d at 153. The SAC contains no allegations that defendant was aware or should have been

aware, at the time of the arrest, of any facts suggesting the burglary complaint was false.

Although the defense of probable cause is ordinarily an affirmative defense for which the

defendant has the burden of proof, when, as here, the defense appears on the face of the

pleadings, the Court may resolve that defense on a motion to dismiss. See Chen v. Major League

Baseball Props., Inc., 798 F.3d at 81.


                                                 5
           Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 6 of 7




        Plaintiff argues in opposition to the motion that defendant “knew [] the information

provided by” his ex-girlfriend was false. (Doc. #34 at ECF 8). And although the Court may

consider this allegation as part of the pleadings, see Vlad-Berindan v. MTA N.Y.C. Transit, 2014

WL 6982929, at *6, the allegation is conclusory because it provides no facts or details from

which the Court could infer defendant knew or had reason to know the burglary complaint was

false. Nor does this conclusory assertion suggest defendant had reason to doubt the veracity of

plaintiff’s ex-girlfriend.

        Therefore, plaintiff’s claims for false arrest under Section 1983 and New York State law

must be dismissed.

        III.    Leave to Amend

        Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts “should freely

give leave” to amend a complaint “when justice so requires.” Liberal application of Rule 15(a)

is warranted with respect to pro se litigants, who “should be afforded every reasonable

opportunity to demonstrate that [they have] a valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d

Cir. 2000). District courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

        Plaintiff asserted, for the first time in his opposition to the pending motion, that defendant

knew the burglary complaint was false. Because a liberal reading of the SAC with that

additional allegation suggests plaintiff may be able to allege facts from which an inference could

be drawn that defendant lacked probable cause for the arrest, the Court grants plaintiff leave to

amend the SAC by filing a letter in accordance with the instructions below and to the extent he

can do so clearly, concisely, truthfully, and plausibly.


                                                  6
           Case 7:19-cv-02526-VB Document 40 Filed 01/04/21 Page 7 of 7




        To the greatest extent possible, plaintiff’s letter must address the deficiencies identified

in this Opinion and Order and allege facts that support plaintiff’s contention that defendant knew

the complaint upon which he arrested plaintiff was false. Plaintiff must allege specific facts

suggesting that, at the time of the arrest, defendant knew or should have known of reasons or

circumstances raising doubt as to the veracity of the burglary complaint.

        Given the limited clarification the Court requires and in the interest of timeliness, the

Court will not require plaintiff, who is proceeding pro se, to file a new complaint realleging all

information necessary for his claim. Rather, the Court will construe plaintiff’s letter together

with the SAC as his third amended complaint.

                                           CONCLUSION

        The motion to dismiss is GRANTED. However, plaintiff is granted leave to amend his

complaint as to his claim against Police Officer Zuzulo for false arrest in accordance with the

instructions above.

        Plaintiff shall file his letter by no later than February 8, 2021. If plaintiff fails to file

this letter or seek additional time to do so by February 8, 2021, plaintiff will not be

permitted to further amend his SAC, and the Court will instruct the Clerk to close this

case.

        The Clerk is instructed to terminate the motion. (Doc. #30).

Dated: January 4, 2021
       White Plains, NY

                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge
                                                   7
